PER CURIAM.
These are consolidated appeals from judgments of conviction for conspiracy to traffic in marijuana. We affirm.
Initially we find no reversible error in appellants’ claims of improper closing argument by the prosecutor. As to the only objections lodged by appellants during the course of closing argument, the trial court properly advised the jury that it would be improper for a prosecutor to vouch for the credibility of a witness. Considering that instruction, and the lack of objection to the other comments now claimed to be improper, we reject appellants’ claim of reversible error.
We also reject appellants’ claim of error in the admission into evidence of a tape recording that was only partially audible; see Odom v. State, 403 So.2d 936 (Fla.1981); and in the admission of testimony that generally suggested appellants’ involvement in illicit drug activities. We think the testimony as to other illicit activity was relevant both to the conspiracy issue being tried as well as to the entrapment defense.
Accordingly, we affirm the appellants’ convictions.
ANSTEAD, C.J., and GLICKSTEIN and WALDEN, JJ., concur.